    Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 1 of 18

                           (;+,%,7

                    





         Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 2 of 18




&KHFNSRLQW &RQWHQWV
 $FFRXQWLQJ $XGLW 	 &RUSRUDWH )LQDQFH /LEUDU\
   6WDQGDUGV DQG 5HJXODWLRQV
     )$6% &RGLILFDWLRQ
       &RGLILFDWLRQ
        5HYHQXH
           5HYHQXH IURP &RQWUDFWV ZLWK &XVWRPHUV
            2YHUDOO
               5HFRJQLWLRQ




&RS\ULJKW   E\ )LQDQFLDO $FFRXQWLQJ )RXQGDWLRQ 1RUZDON &RQQHFWLFXW




 5HFRJQLWLRQ


*HQHUDO 1RWH 7KH 5HFRJQLWLRQ 6HFWLRQ SURYLGHV JXLGDQFH RQ WKH UHTXLUHG FULWHULD WLPLQJ DQG ORFDWLRQ
ZLWKLQ WKH ILQDQFLDO VWDWHPHQWV IRU UHFRUGLQJ D SDUWLFXODU LWHP LQ WKH ILQDQFLDO VWDWHPHQWV 'LVFORVXUH LV
QRW UHFRJQLWLRQ



*HQHUDO


! ,GHQWLI\LQJ WKH &RQWUDFW




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO DFFRXQW IRU D FRQWUDFW ZLWK D FXVWRPHU WKDW LV ZLWKLQ WKH VFRSH RI WKLV 7RSLF RQO\
ZKHQ DOO RI WKH IROORZLQJ FULWHULD DUH PHW
       D 7KH SDUWLHV WR WKH FRQWUDFW KDYH DSSURYHG WKH FRQWUDFW LQ ZULWLQJ RUDOO\ RU LQ
       DFFRUGDQFH ZLWK RWKHU FXVWRPDU\ EXVLQHVV SUDFWLFHV DQG DUH FRPPLWWHG WR SHUIRUP WKHLU
       UHVSHFWLYH REOLJDWLRQV
       E 7KH HQWLW\ FDQ LGHQWLI\ HDFK SDUW\
V ULJKWV UHJDUGLQJ WKH JRRGV RU VHUYLFHV WR EH
       WUDQVIHUUHG
       F 7KH HQWLW\ FDQ LGHQWLI\ WKH SD\PHQW WHUPV IRU WKH JRRGV RU VHUYLFHV WR EH WUDQVIHUUHG
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 3 of 18




       G 7KH FRQWUDFW KDV FRPPHUFLDO VXEVWDQFH WKDW LV WKH ULVN WLPLQJ RU DPRXQW RI WKH
       HQWLW\
V IXWXUH FDVK IORZV LV H[SHFWHG WR FKDQJH DV D UHVXOW RI WKH FRQWUDFW
       H ,W LV SUREDEOH WKDW WKH HQWLW\ ZLOO FROOHFW VXEVWDQWLDOO\ DOO RI WKH FRQVLGHUDWLRQ WR ZKLFK LW
       ZLOO EH HQWLWOHG LQ H[FKDQJH IRU WKH JRRGV RU VHUYLFHV WKDW ZLOO EH WUDQVIHUUHG WR WKH
       FXVWRPHU VHH SDUDJUDSKV $ WKURXJK &  ,Q HYDOXDWLQJ ZKHWKHU FROOHFWLELOLW\
       RI DQ DPRXQW RI FRQVLGHUDWLRQ LV SUREDEOH DQ HQWLW\ VKDOO FRQVLGHU RQO\ WKH FXVWRPHU
V
       DELOLW\ DQG LQWHQWLRQ WR SD\ WKDW DPRXQW RI FRQVLGHUDWLRQ ZKHQ LW LV GXH 7KH DPRXQW RI
       FRQVLGHUDWLRQ WR ZKLFK WKH HQWLW\ ZLOO EH HQWLWOHG PD\ EH OHVV WKDQ WKH SULFH VWDWHG LQ WKH
       FRQWUDFW LI WKH FRQVLGHUDWLRQ LV YDULDEOH EHFDXVH WKH HQWLW\ PD\ RIIHU WKH FXVWRPHU D SULFH
       FRQFHVVLRQ VHH SDUDJUDSK  





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$ FRQWUDFW LV DQ DJUHHPHQW EHWZHHQ WZR RU PRUH SDUWLHV WKDW FUHDWHV HQIRUFHDEOH ULJKWV DQG REOLJDWLRQV
(QIRUFHDELOLW\ RI WKH ULJKWV DQG REOLJDWLRQV LQ D FRQWUDFW LV D PDWWHU RI ODZ &RQWUDFWV FDQ EH ZULWWHQ RUDO
RU LPSOLHG E\ DQ HQWLW\
V FXVWRPDU\ EXVLQHVV SUDFWLFHV 7KH SUDFWLFHV DQG SURFHVVHV IRU HVWDEOLVKLQJ
FRQWUDFWV ZLWK FXVWRPHUV YDU\ DFURVV OHJDO MXULVGLFWLRQV LQGXVWULHV DQG HQWLWLHV ,Q DGGLWLRQ WKH\ PD\
YDU\ ZLWKLQ DQ HQWLW\ IRU H[DPSOH WKH\ PD\ GHSHQG RQ WKH FODVV RI FXVWRPHU RU WKH QDWXUH RI WKH
SURPLVHG JRRGV RU VHUYLFHV $Q HQWLW\ VKDOO FRQVLGHU WKRVH SUDFWLFHV DQG SURFHVVHV LQ GHWHUPLQLQJ
ZKHWKHU DQG ZKHQ DQ DJUHHPHQW ZLWK D FXVWRPHU FUHDWHV HQIRUFHDEOH ULJKWV DQG REOLJDWLRQV





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

6RPH FRQWUDFWV ZLWK FXVWRPHUV PD\ KDYH QR IL[HG GXUDWLRQ DQG FDQ EH WHUPLQDWHG RU PRGLILHG E\ HLWKHU
SDUW\ DW DQ\ WLPH 2WKHU FRQWUDFWV PD\ DXWRPDWLFDOO\ UHQHZ RQ D SHULRGLF EDVLV WKDW LV VSHFLILHG LQ WKH
FRQWUDFW $Q HQWLW\ VKDOO DSSO\ WKH JXLGDQFH LQ WKLV 7RSLF WR WKH GXUDWLRQ RI WKH FRQWUDFW WKDW LV WKH
FRQWUDFWXDO SHULRG LQ ZKLFK WKH SDUWLHV WR WKH FRQWUDFW KDYH SUHVHQW HQIRUFHDEOH ULJKWV DQG REOLJDWLRQV
,Q HYDOXDWLQJ WKH FULWHULRQ LQ SDUDJUDSK H  DQ HQWLW\ VKDOO DVVHVV WKH FROOHFWLELOLW\ RI WKH
FRQVLGHUDWLRQ SURPLVHG LQ D FRQWUDFW IRU WKH JRRGV RU VHUYLFHV WKDW ZLOO EH WUDQVIHUUHG WR WKH FXVWRPHU
UDWKHU WKDQ DVVHVVLQJ WKH FROOHFWLELOLW\ RI WKH FRQVLGHUDWLRQ SURPLVHG LQ WKH FRQWUDFW IRU DOO RI WKH
SURPLVHG JRRGV RU VHUYLFHV VHH SDUDJUDSKV $ WKURXJK &  +RZHYHU LI DQ HQWLW\
GHWHUPLQHV WKDW DOO RI WKH FULWHULD LQ SDUDJUDSK  DUH PHW WKH UHPDLQGHU RI WKH JXLGDQFH LQ
WKLV 7RSLF VKDOO EH DSSOLHG WR DOO RI WKH SURPLVHG JRRGV RU VHUYLFHV LQ WKH FRQWUDFW
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 4 of 18







3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

)RU WKH SXUSRVH RI DSSO\LQJ WKH JXLGDQFH LQ WKLV 7RSLF D FRQWUDFW GRHV QRW H[LVW LI HDFK SDUW\ WR WKH
FRQWUDFW KDV WKH XQLODWHUDO HQIRUFHDEOH ULJKW WR WHUPLQDWH D ZKROO\ XQSHUIRUPHG FRQWUDFW ZLWKRXW
FRPSHQVDWLQJ WKH RWKHU SDUW\ RU SDUWLHV $ FRQWUDFW LV ZKROO\ XQSHUIRUPHG LI ERWK RI WKH IROORZLQJ
FULWHULD DUH PHW
       D 7KH HQWLW\ KDV QRW \HW WUDQVIHUUHG DQ\ SURPLVHG JRRGV RU VHUYLFHV WR WKH FXVWRPHU
       E 7KH HQWLW\ KDV QRW \HW UHFHLYHG DQG LV QRW \HW HQWLWOHG WR UHFHLYH DQ\ FRQVLGHUDWLRQ LQ H[FKDQJH
       IRU SURPLVHG JRRGV RU VHUYLFHV





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,I D FRQWUDFW ZLWK D FXVWRPHU PHHWV WKH FULWHULD LQ SDUDJUDSK  DW FRQWUDFW LQFHSWLRQ DQ HQWLW\
VKDOO QRW UHDVVHVV WKRVH FULWHULD XQOHVV WKHUH LV DQ LQGLFDWLRQ RI D VLJQLILFDQW FKDQJH LQ IDFWV DQG
FLUFXPVWDQFHV )RU H[DPSOH LI D FXVWRPHU
V DELOLW\ WR SD\ WKH FRQVLGHUDWLRQ GHWHULRUDWHV VLJQLILFDQWO\ DQ
HQWLW\ ZRXOG UHDVVHVV ZKHWKHU LW LV SUREDEOH WKDW WKH HQWLW\ ZLOO FROOHFW WKH FRQVLGHUDWLRQ WR ZKLFK WKH
HQWLW\ ZLOO EH HQWLWOHG LQ H[FKDQJH IRU WKH UHPDLQLQJ JRRGV RU VHUYLFHV WKDW ZLOO EH WUDQVIHUUHG WR WKH
FXVWRPHU VHH SDUDJUDSKV $ WKURXJK & 





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,I D FRQWUDFW ZLWK D FXVWRPHU GRHV QRW PHHW WKH FULWHULD LQ SDUDJUDSK   DQ HQWLW\ VKDOO
FRQWLQXH WR DVVHVV WKH FRQWUDFW WR GHWHUPLQH ZKHWKHU WKH FULWHULD LQ SDUDJUDSK  DUH
VXEVHTXHQWO\ PHW





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 5 of 18




:KHQ D FRQWUDFW ZLWK D FXVWRPHU GRHV QRW PHHW WKH FULWHULD LQ SDUDJUDSK  DQG DQ HQWLW\
UHFHLYHV FRQVLGHUDWLRQ IURP WKH FXVWRPHU WKH HQWLW\ VKDOO UHFRJQL]H WKH FRQVLGHUDWLRQ UHFHLYHG DV
UHYHQXH RQO\ ZKHQ RQH RU PRUH RI WKH IROORZLQJ HYHQWV KDYH RFFXUUHG
       D 7KH HQWLW\ KDV QR UHPDLQLQJ REOLJDWLRQV WR WUDQVIHU JRRGV RU VHUYLFHV WR WKH FXVWRPHU DQG DOO RU
       VXEVWDQWLDOO\ DOO RI WKH FRQVLGHUDWLRQ SURPLVHG E\ WKH FXVWRPHU KDV EHHQ UHFHLYHG E\ WKH HQWLW\
       DQG LV QRQUHIXQGDEOH
       E 7KH FRQWUDFW KDV EHHQ WHUPLQDWHG DQG WKH FRQVLGHUDWLRQ UHFHLYHG IURP WKH FXVWRPHU LV
       QRQUHIXQGDEOH
       F 7KH HQWLW\ KDV WUDQVIHUUHG FRQWURO RI WKH JRRGV RU VHUYLFHV WR ZKLFK WKH FRQVLGHUDWLRQ WKDW KDV
       EHHQ UHFHLYHG UHODWHV WKH HQWLW\ KDV VWRSSHG WUDQVIHUULQJ JRRGV RU VHUYLFHV WR WKH FXVWRPHU LI
       DSSOLFDEOH DQG KDV QR REOLJDWLRQ XQGHU WKH FRQWUDFW WR WUDQVIHU DGGLWLRQDO JRRGV RU VHUYLFHV DQG
       WKH FRQVLGHUDWLRQ UHFHLYHG IURP WKH FXVWRPHU LV QRQUHIXQGDEOH





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO UHFRJQL]H WKH FRQVLGHUDWLRQ UHFHLYHG IURP D FXVWRPHU DV D OLDELOLW\ XQWLO RQH RI WKH HYHQWV
LQ SDUDJUDSK  RFFXUV RU XQWLO WKH FULWHULD LQ SDUDJUDSK  DUH VXEVHTXHQWO\ PHW
VHH SDUDJUDSK   'HSHQGLQJ RQ WKH IDFWV DQG FLUFXPVWDQFHV UHODWLQJ WR WKH FRQWUDFW WKH
OLDELOLW\ UHFRJQL]HG UHSUHVHQWV WKH HQWLW\
V REOLJDWLRQ WR HLWKHU WUDQVIHU JRRGV RU VHUYLFHV LQ WKH IXWXUH RU
UHIXQG WKH FRQVLGHUDWLRQ UHFHLYHG ,Q HLWKHU FDVH WKH OLDELOLW\ VKDOO EH PHDVXUHG DW WKH DPRXQW RI
FRQVLGHUDWLRQ UHFHLYHG IURP WKH FXVWRPHU



! &RPELQDWLRQ RI &RQWUDFWV




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO FRPELQH WZR RU PRUH FRQWUDFWV HQWHUHG LQWR DW RU QHDU WKH VDPH WLPH ZLWK WKH VDPH
FXVWRPHU RU UHODWHG SDUWLHV RI WKH FXVWRPHU DQG DFFRXQW IRU WKH FRQWUDFWV DV D VLQJOH FRQWUDFW LI RQH
RU PRUH RI WKH IROORZLQJ FULWHULD DUH PHW
       D 7KH FRQWUDFWV DUH QHJRWLDWHG DV D SDFNDJH ZLWK D VLQJOH FRPPHUFLDO REMHFWLYH
       E 7KH DPRXQW RI FRQVLGHUDWLRQ WR EH SDLG LQ RQH FRQWUDFW GHSHQGV RQ WKH SULFH RU SHUIRUPDQFH RI
       WKH RWKHU FRQWUDFW
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 6 of 18




     F 7KH JRRGV RU VHUYLFHV SURPLVHG LQ WKH FRQWUDFWV RU VRPH JRRGV RU VHUYLFHV SURPLVHG LQ HDFK
     RI WKH FRQWUDFWV DUH D VLQJOH SHUIRUPDQFH REOLJDWLRQ LQ DFFRUGDQFH ZLWK SDUDJUDSKV
      WKURXJK  



! &RQWUDFW 0RGLILFDWLRQV




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$ FRQWUDFW PRGLILFDWLRQ LV D FKDQJH LQ WKH VFRSH RU SULFH RU ERWK RI D FRQWUDFW WKDW LV DSSURYHG E\ WKH
SDUWLHV WR WKH FRQWUDFW ,Q VRPH LQGXVWULHV DQG MXULVGLFWLRQV D FRQWUDFW PRGLILFDWLRQ PD\ EH GHVFULEHG DV
D FKDQJH RUGHU D YDULDWLRQ RU DQ DPHQGPHQW $ FRQWUDFW PRGLILFDWLRQ H[LVWV ZKHQ WKH SDUWLHV WR D
FRQWUDFW DSSURYH D PRGLILFDWLRQ WKDW HLWKHU FUHDWHV QHZ RU FKDQJHV H[LVWLQJ HQIRUFHDEOH ULJKWV DQG
REOLJDWLRQV RI WKH SDUWLHV WR WKH FRQWUDFW $ FRQWUDFW PRGLILFDWLRQ FRXOG EH DSSURYHG LQ ZULWLQJ E\ RUDO
DJUHHPHQW RU LPSOLHG E\ FXVWRPDU\ EXVLQHVV SUDFWLFHV ,I WKH SDUWLHV WR WKH FRQWUDFW KDYH QRW DSSURYHG
D FRQWUDFW PRGLILFDWLRQ DQ HQWLW\ VKDOO FRQWLQXH WR DSSO\ WKH JXLGDQFH LQ WKLV 7RSLF WR WKH H[LVWLQJ
FRQWUDFW XQWLO WKH FRQWUDFW PRGLILFDWLRQ LV DSSURYHG





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$ FRQWUDFW PRGLILFDWLRQ PD\ H[LVW HYHQ WKRXJK WKH SDUWLHV WR WKH FRQWUDFW KDYH D GLVSXWH DERXW WKH
VFRSH RU SULFH RU ERWK RI WKH PRGLILFDWLRQ RU WKH SDUWLHV KDYH DSSURYHG D FKDQJH LQ WKH VFRSH RI WKH
FRQWUDFW EXW KDYH QRW \HW GHWHUPLQHG WKH FRUUHVSRQGLQJ FKDQJH LQ SULFH ,Q GHWHUPLQLQJ ZKHWKHU WKH
ULJKWV DQG REOLJDWLRQV WKDW DUH FUHDWHG RU FKDQJHG E\ D PRGLILFDWLRQ DUH HQIRUFHDEOH DQ HQWLW\ VKDOO
FRQVLGHU DOO UHOHYDQW IDFWV DQG FLUFXPVWDQFHV LQFOXGLQJ WKH WHUPV RI WKH FRQWUDFW DQG RWKHU HYLGHQFH ,I
WKH SDUWLHV WR D FRQWUDFW KDYH DSSURYHG D FKDQJH LQ WKH VFRSH RI WKH FRQWUDFW EXW KDYH QRW \HW
GHWHUPLQHG WKH FRUUHVSRQGLQJ FKDQJH LQ SULFH DQ HQWLW\ VKDOO HVWLPDWH WKH FKDQJH WR WKH WUDQVDFWLRQ
SULFH DULVLQJ IURP WKH PRGLILFDWLRQ LQ DFFRUGDQFH ZLWK SDUDJUDSKV  WKURXJK  RQ
HVWLPDWLQJ YDULDEOH FRQVLGHUDWLRQ DQG SDUDJUDSKV  WKURXJK  RQ FRQVWUDLQLQJ
HVWLPDWHV RI YDULDEOH FRQVLGHUDWLRQ





3HQGLQJ &RQWHQW
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 7 of 18




7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO DFFRXQW IRU D FRQWUDFW PRGLILFDWLRQ DV D VHSDUDWH FRQWUDFW LI ERWK RI WKH IROORZLQJ
FRQGLWLRQV DUH SUHVHQW
     D 7KH VFRSH RI WKH FRQWUDFW LQFUHDVHV EHFDXVH RI WKH DGGLWLRQ RI SURPLVHG JRRGV RU VHUYLFHV WKDW
     DUH GLVWLQFW LQ DFFRUGDQFH ZLWK SDUDJUDSKV  WKURXJK  
     E 7KH SULFH RI WKH FRQWUDFW LQFUHDVHV E\ DQ DPRXQW RI FRQVLGHUDWLRQ WKDW UHIOHFWV WKH HQWLW\
V
     VWDQGDORQH VHOOLQJ SULFHV RI WKH DGGLWLRQDO SURPLVHG JRRGV RU VHUYLFHV DQG DQ\ DSSURSULDWH
     DGMXVWPHQWV WR WKDW SULFH WR UHIOHFW WKH FLUFXPVWDQFHV RI WKH SDUWLFXODU FRQWUDFW )RU H[DPSOH DQ
     HQWLW\ PD\ DGMXVW WKH VWDQGDORQH VHOOLQJ SULFH RI DQ DGGLWLRQDO JRRG RU VHUYLFH IRU D GLVFRXQW WKDW
     WKH FXVWRPHU UHFHLYHV EHFDXVH LW LV QRW QHFHVVDU\ IRU WKH HQWLW\ WR LQFXU WKH VHOOLQJUHODWHG FRVWV
     WKDW LW ZRXOG LQFXU ZKHQ VHOOLQJ D VLPLODU JRRG RU VHUYLFH WR D QHZ FXVWRPHU





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,I D FRQWUDFW PRGLILFDWLRQ LV QRW DFFRXQWHG IRU DV D VHSDUDWH FRQWUDFW LQ DFFRUGDQFH ZLWK SDUDJUDSK
  DQ HQWLW\ VKDOO DFFRXQW IRU WKH SURPLVHG JRRGV RU VHUYLFHV QRW \HW WUDQVIHUUHG DW WKH GDWH
RI WKH FRQWUDFW PRGLILFDWLRQ WKDW LV WKH UHPDLQLQJ SURPLVHG JRRGV RU VHUYLFHV LQ ZKLFKHYHU RI WKH
IROORZLQJ ZD\V LV DSSOLFDEOH
     D $Q HQWLW\ VKDOO DFFRXQW IRU WKH FRQWUDFW PRGLILFDWLRQ DV LI LW ZHUH D WHUPLQDWLRQ RI WKH H[LVWLQJ
     FRQWUDFW DQG WKH FUHDWLRQ RI D QHZ FRQWUDFW LI WKH UHPDLQLQJ JRRGV RU VHUYLFHV DUH GLVWLQFW IURP WKH
     JRRGV RU VHUYLFHV WUDQVIHUUHG RQ RU EHIRUH WKH GDWH RI WKH FRQWUDFW PRGLILFDWLRQ 7KH DPRXQW RI
     FRQVLGHUDWLRQ WR EH DOORFDWHG WR WKH UHPDLQLQJ SHUIRUPDQFH REOLJDWLRQV RU WR WKH UHPDLQLQJ
     GLVWLQFW JRRGV RU VHUYLFHV LQ D VLQJOH SHUIRUPDQFH REOLJDWLRQ LGHQWLILHG LQ DFFRUGDQFH ZLWK
     SDUDJUDSK E  LV WKH VXP RI
            7KH FRQVLGHUDWLRQ SURPLVHG E\ WKH FXVWRPHU LQFOXGLQJ DPRXQWV DOUHDG\ UHFHLYHG IURP WKH
           FXVWRPHU WKDW ZDV LQFOXGHG LQ WKH HVWLPDWH RI WKH WUDQVDFWLRQ SULFH DQG WKDW KDG QRW EHHQ
           UHFRJQL]HG DV UHYHQXH DQG
            7KH FRQVLGHUDWLRQ SURPLVHG DV SDUW RI WKH FRQWUDFW PRGLILFDWLRQ
     E $Q HQWLW\ VKDOO DFFRXQW IRU WKH FRQWUDFW PRGLILFDWLRQ DV LI LW ZHUH D SDUW RI WKH H[LVWLQJ FRQWUDFW LI
     WKH UHPDLQLQJ JRRGV RU VHUYLFHV DUH QRW GLVWLQFW DQG WKHUHIRUH IRUP SDUW RI D VLQJOH SHUIRUPDQFH
     REOLJDWLRQ WKDW LV SDUWLDOO\ VDWLVILHG DW WKH GDWH RI WKH FRQWUDFW PRGLILFDWLRQ 7KH HIIHFW WKDW WKH
     FRQWUDFW PRGLILFDWLRQ KDV RQ WKH WUDQVDFWLRQ SULFH DQG RQ WKH HQWLW\
V PHDVXUH RI SURJUHVV WRZDUG
     FRPSOHWH VDWLVIDFWLRQ RI WKH SHUIRUPDQFH REOLJDWLRQ LV UHFRJQL]HG DV DQ DGMXVWPHQW WR UHYHQXH
     HLWKHU DV DQ LQFUHDVH LQ RU D UHGXFWLRQ RI UHYHQXH DW WKH GDWH RI WKH FRQWUDFW PRGLILFDWLRQ WKDW LV
     WKH DGMXVWPHQW WR UHYHQXH LV PDGH RQ D FXPXODWLYH FDWFKXS EDVLV
     F ,I WKH UHPDLQLQJ JRRGV RU VHUYLFHV DUH D FRPELQDWLRQ RI LWHPV D DQG E WKHQ WKH HQWLW\ VKDOO
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 8 of 18




     DFFRXQW IRU WKH HIIHFWV RI WKH PRGLILFDWLRQ RQ WKH XQVDWLVILHG LQFOXGLQJ SDUWLDOO\ XQVDWLVILHG
     SHUIRUPDQFH REOLJDWLRQV LQ WKH PRGLILHG FRQWUDFW LQ D PDQQHU WKDW LV FRQVLVWHQW ZLWK WKH REMHFWLYHV
     RI WKLV SDUDJUDSK



! ,GHQWLI\LQJ 3HUIRUPDQFH 2EOLJDWLRQV




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$W FRQWUDFW LQFHSWLRQ DQ HQWLW\ VKDOO DVVHVV WKH JRRGV RU VHUYLFHV SURPLVHG LQ D FRQWUDFW ZLWK D
FXVWRPHU DQG VKDOO LGHQWLI\ DV D SHUIRUPDQFH REOLJDWLRQ HDFK SURPLVH WR WUDQVIHU WR WKH
FXVWRPHU HLWKHU
     D $ JRRG RU VHUYLFH RU D EXQGOH RI JRRGV RU VHUYLFHV WKDW LV GLVWLQFW
     E $ VHULHV RI GLVWLQFW JRRGV RU VHUYLFHV WKDW DUH VXEVWDQWLDOO\ WKH VDPH DQG WKDW KDYH WKH
     VDPH SDWWHUQ RI WUDQVIHU WR WKH FXVWRPHU VHH SDUDJUDSK  





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$ VHULHV RI GLVWLQFW JRRGV RU VHUYLFHV KDV WKH VDPH SDWWHUQ RI WUDQVIHU WR WKH FXVWRPHU LI ERWK RI WKH
IROORZLQJ FULWHULD DUH PHW
     D (DFK GLVWLQFW JRRG RU VHUYLFH LQ WKH VHULHV WKDW WKH HQWLW\ SURPLVHV WR WUDQVIHU WR WKH FXVWRPHU
     ZRXOG PHHW WKH FULWHULD LQ SDUDJUDSK  WR EH D SHUIRUPDQFH REOLJDWLRQ VDWLVILHG RYHU
     WLPH
     E ,Q DFFRUGDQFH ZLWK SDUDJUDSKV  WKURXJK   WKH VDPH PHWKRG ZRXOG EH XVHG
     WR PHDVXUH WKH HQWLW\
V SURJUHVV WRZDUG FRPSOHWH VDWLVIDFWLRQ RI WKH SHUIRUPDQFH REOLJDWLRQ WR
     WUDQVIHU HDFK GLVWLQFW JRRG RU VHUYLFH LQ WKH VHULHV WR WKH FXVWRPHU



!! 3URPLVHV LQ &RQWUDFWV ZLWK &XVWRPHUV




3HQGLQJ &RQWHQW
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 9 of 18




7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$ FRQWUDFW ZLWK D FXVWRPHU JHQHUDOO\ H[SOLFLWO\ VWDWHV WKH JRRGV RU VHUYLFHV WKDW DQ HQWLW\ SURPLVHV WR
WUDQVIHU WR D FXVWRPHU +RZHYHU WKH SURPLVHG JRRGV DQG VHUYLFHV LGHQWLILHG LQ D FRQWUDFW ZLWK D
FXVWRPHU PD\ QRW EH OLPLWHG WR WKH JRRGV RU VHUYLFHV WKDW DUH H[SOLFLWO\ VWDWHG LQ WKDW FRQWUDFW 7KLV LV
EHFDXVH D FRQWUDFW ZLWK D FXVWRPHU DOVR PD\ LQFOXGH SURPLVHV WKDW DUH LPSOLHG E\ DQ HQWLW\
V FXVWRPDU\
EXVLQHVV SUDFWLFHV SXEOLVKHG SROLFLHV RU VSHFLILF VWDWHPHQWV LI DW WKH WLPH RI HQWHULQJ LQWR WKH FRQWUDFW
WKRVH SURPLVHV FUHDWH D UHDVRQDEOH H[SHFWDWLRQ RI WKH FXVWRPHU WKDW WKH HQWLW\ ZLOO WUDQVIHU D JRRG RU
VHUYLFH WR WKH FXVWRPHU


$


3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ LV QRW UHTXLUHG WR DVVHVV ZKHWKHU SURPLVHG JRRGV RU VHUYLFHV DUH SHUIRUPDQFH REOLJDWLRQV
LI WKH\ DUH LPPDWHULDO LQ WKH FRQWH[W RI WKH FRQWUDFW ZLWK WKH FXVWRPHU ,I WKH UHYHQXH UHODWHG WR D
SHUIRUPDQFH REOLJDWLRQ WKDW LQFOXGHV JRRGV RU VHUYLFHV WKDW DUH LPPDWHULDO LQ WKH FRQWH[W RI WKH FRQWUDFW
LV UHFRJQL]HG EHIRUH WKRVH LPPDWHULDO JRRGV RU VHUYLFHV DUH WUDQVIHUUHG WR WKH FXVWRPHU WKHQ WKH
UHODWHG FRVWV WR WUDQVIHU WKRVH JRRGV RU VHUYLFHV VKDOO EH DFFUXHG


%


3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO QRW DSSO\ WKH JXLGDQFH LQ SDUDJUDSK $ WR D FXVWRPHU RSWLRQ WR DFTXLUH
DGGLWLRQDO JRRGV RU VHUYLFHV WKDW SURYLGHV WKH FXVWRPHU ZLWK D PDWHULDO ULJKW LQ DFFRUGDQFH ZLWK
SDUDJUDSKV  WKURXJK  





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

3URPLVHG JRRGV RU VHUYLFHV GR QRW LQFOXGH DFWLYLWLHV WKDW DQ HQWLW\ PXVW XQGHUWDNH WR IXOILOO D FRQWUDFW
XQOHVV WKRVH DFWLYLWLHV WUDQVIHU D JRRG RU VHUYLFH WR D FXVWRPHU )RU H[DPSOH D VHUYLFHV SURYLGHU PD\
QHHG WR SHUIRUP YDULRXV DGPLQLVWUDWLYH WDVNV WR VHW XS D FRQWUDFW 7KH SHUIRUPDQFH RI WKRVH WDVNV GRHV
QRW WUDQVIHU D VHUYLFH WR WKH FXVWRPHU DV WKH WDVNV DUH SHUIRUPHG 7KHUHIRUH WKRVH VHWXS DFWLYLWLHV DUH
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 10 of 18




QRW SURPLVHG JRRGV RU VHUYLFHV LQ WKH FRQWUDFW ZLWK WKH FXVWRPHU





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

'HSHQGLQJ RQ WKH FRQWUDFW  SURPLVHG JRRGV RU VHUYLFHV PD\ LQFOXGH EXW DUH QRW OLPLWHG WR WKH
IROORZLQJ
     D 6DOH RI JRRGV SURGXFHG E\ DQ HQWLW\ IRU H[DPSOH LQYHQWRU\ RI D PDQXIDFWXUHU
     E 5HVDOH RI JRRGV SXUFKDVHG E\ DQ HQWLW\ IRU H[DPSOH PHUFKDQGLVH RI D UHWDLOHU
     F 5HVDOH RI ULJKWV WR JRRGV RU VHUYLFHV SXUFKDVHG E\ DQ HQWLW\ IRU H[DPSOH D WLFNHW UHVROG E\ DQ
     HQWLW\ DFWLQJ DV D SULQFLSDO DV GHVFULEHG LQ SDUDJUDSKV  WKURXJK  
     G 3HUIRUPLQJ D FRQWUDFWXDOO\ DJUHHGXSRQ WDVN RU WDVNV IRU D FXVWRPHU
     H 3URYLGLQJ D VHUYLFH RI VWDQGLQJ UHDG\ WR SURYLGH JRRGV RU VHUYLFHV IRU H[DPSOH XQVSHFLILHG
     XSGDWHV WR VRIWZDUH WKDW DUH SURYLGHG RQ D ZKHQDQGLIDYDLODEOH EDVLV RU RI PDNLQJ JRRGV RU
     VHUYLFHV DYDLODEOH IRU D FXVWRPHU WR XVH DV DQG ZKHQ WKH FXVWRPHU GHFLGHV
     I 3URYLGLQJ D VHUYLFH RI DUUDQJLQJ IRU DQRWKHU SDUW\ WR WUDQVIHU JRRGV RU VHUYLFHV WR D FXVWRPHU IRU
     H[DPSOH DFWLQJ DV DQ DJHQW RI DQRWKHU SDUW\ DV GHVFULEHG LQ SDUDJUDSKV  WKURXJK
      
     J *UDQWLQJ ULJKWV WR JRRGV RU VHUYLFHV WR EH SURYLGHG LQ WKH IXWXUH WKDW D FXVWRPHU FDQ UHVHOO RU
     SURYLGH WR LWV FXVWRPHU IRU H[DPSOH DQ HQWLW\ VHOOLQJ D SURGXFW WR D UHWDLOHU SURPLVHV WR WUDQVIHU DQ
     DGGLWLRQDO JRRG RU VHUYLFH WR DQ LQGLYLGXDO ZKR SXUFKDVHV WKH SURGXFW IURP WKH UHWDLOHU
     K &RQVWUXFWLQJ PDQXIDFWXULQJ RU GHYHORSLQJ DQ DVVHW RQ EHKDOI RI D FXVWRPHU
     L *UDQWLQJ OLFHQVHV VHH SDUDJUDSKV  WKURXJK  DQG SDUDJUDSKV 
     WKURXJK % 
     M *UDQWLQJ RSWLRQV WR SXUFKDVH DGGLWLRQDO JRRGV RU VHUYLFHV ZKHQ WKRVH RSWLRQV SURYLGH D
     FXVWRPHU ZLWK D PDWHULDO ULJKW DV GHVFULEHG LQ SDUDJUDSKV  WKURXJK  


$


3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ WKDW SURPLVHV D JRRG WR D FXVWRPHU DOVR PLJKW SHUIRUP VKLSSLQJ DQG KDQGOLQJ DFWLYLWLHV UHODWHG
WR WKDW JRRG ,I WKH VKLSSLQJ DQG KDQGOLQJ DFWLYLWLHV DUH SHUIRUPHG EHIRUH WKH FXVWRPHU REWDLQV FRQWURO RI
WKH JRRG VHH SDUDJUDSKV  WKURXJK  IRU JXLGDQFH RQ VDWLVI\LQJ SHUIRUPDQFH
REOLJDWLRQV WKHQ WKH VKLSSLQJ DQG KDQGOLQJ DFWLYLWLHV DUH QRW D SURPLVHG VHUYLFH WR WKH FXVWRPHU
5DWKHU VKLSSLQJ DQG KDQGOLQJ DUH DFWLYLWLHV WR IXOILOO WKH HQWLW\
V SURPLVH WR WUDQVIHU WKH JRRG
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 11 of 18




%


3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,I VKLSSLQJ DQG KDQGOLQJ DFWLYLWLHV DUH SHUIRUPHG DIWHU D FXVWRPHU REWDLQV FRQWURO RI WKH JRRG WKHQ WKH
HQWLW\ PD\ HOHFW WR DFFRXQW IRU VKLSSLQJ DQG KDQGOLQJ DV DFWLYLWLHV WR IXOILOO WKH SURPLVH WR WUDQVIHU WKH
JRRG 7KH HQWLW\ VKDOO DSSO\ WKLV DFFRXQWLQJ SROLF\ HOHFWLRQ FRQVLVWHQWO\ WR VLPLODU W\SHV RI WUDQVDFWLRQV
$Q HQWLW\ WKDW PDNHV WKLV HOHFWLRQ ZRXOG QRW HYDOXDWH ZKHWKHU VKLSSLQJ DQG KDQGOLQJ DFWLYLWLHV DUH
SURPLVHG VHUYLFHV WR LWV FXVWRPHUV ,I UHYHQXH LV UHFRJQL]HG IRU WKH UHODWHG JRRG EHIRUH WKH VKLSSLQJ
DQG KDQGOLQJ DFWLYLWLHV RFFXU WKH UHODWHG FRVWV RI WKRVH VKLSSLQJ DQG KDQGOLQJ DFWLYLWLHV VKDOO EH
DFFUXHG $Q HQWLW\ WKDW DSSOLHV WKLV DFFRXQWLQJ SROLF\ HOHFWLRQ VKDOO FRPSO\ ZLWK WKH DFFRXQWLQJ SROLF\
GLVFORVXUH UHTXLUHPHQWV LQ SDUDJUDSKV  WKURXJK  



!! 'LVWLQFW *RRGV RU 6HUYLFHV




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$ JRRG RU VHUYLFH WKDW LV SURPLVHG WR D FXVWRPHU LV GLVWLQFW LI ERWK RI WKH IROORZLQJ FULWHULD DUH PHW
     D 7KH FXVWRPHU FDQ EHQHILW IURP WKH JRRG RU VHUYLFH HLWKHU RQ LWV RZQ RU WRJHWKHU ZLWK RWKHU
     UHVRXUFHV WKDW DUH UHDGLO\ DYDLODEOH WR WKH FXVWRPHU WKDW LV WKH JRRG RU VHUYLFH LV FDSDEOH RI EHLQJ
     GLVWLQFW
     E 7KH HQWLW\
V SURPLVH WR WUDQVIHU WKH JRRG RU VHUYLFH WR WKH FXVWRPHU LV VHSDUDWHO\ LGHQWLILDEOH
     IURP RWKHU SURPLVHV LQ WKH FRQWUDFW WKDW LV WKH SURPLVH WR WUDQVIHU WKH JRRG RU VHUYLFH LV GLVWLQFW
     ZLWKLQ WKH FRQWH[W RI WKH FRQWUDFW





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$ FXVWRPHU FDQ EHQHILW IURP D JRRG RU VHUYLFH LQ DFFRUGDQFH ZLWK SDUDJUDSK D LI WKH
JRRG RU VHUYLFH FRXOG EH XVHG FRQVXPHG VROG IRU DQ DPRXQW WKDW LV JUHDWHU WKDQ VFUDS YDOXH RU
RWKHUZLVH KHOG LQ D ZD\ WKDW JHQHUDWHV HFRQRPLF EHQHILWV )RU VRPH JRRGV RU VHUYLFHV D FXVWRPHU PD\
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 12 of 18




EH DEOH WR EHQHILW IURP D JRRG RU VHUYLFH RQ LWV RZQ )RU RWKHU JRRGV RU VHUYLFHV D FXVWRPHU PD\ EH
DEOH WR EHQHILW IURP WKH JRRG RU VHUYLFH RQO\ LQ FRQMXQFWLRQ ZLWK RWKHU UHDGLO\ DYDLODEOH UHVRXUFHV $
UHDGLO\ DYDLODEOH UHVRXUFH LV D JRRG RU VHUYLFH WKDW LV VROG VHSDUDWHO\ E\ WKH HQWLW\ RU DQRWKHU HQWLW\ RU
D UHVRXUFH WKDW WKH FXVWRPHU KDV DOUHDG\ REWDLQHG IURP WKH HQWLW\ LQFOXGLQJ JRRGV RU VHUYLFHV WKDW WKH
HQWLW\ ZLOO KDYH DOUHDG\ WUDQVIHUUHG WR WKH FXVWRPHU XQGHU WKH FRQWUDFW RU IURP RWKHU WUDQVDFWLRQV RU
HYHQWV 9DULRXV IDFWRUV PD\ SURYLGH HYLGHQFH WKDW WKH FXVWRPHU FDQ EHQHILW IURP D JRRG RU VHUYLFH
HLWKHU RQ LWV RZQ RU LQ FRQMXQFWLRQ ZLWK RWKHU UHDGLO\ DYDLODEOH UHVRXUFHV )RU H[DPSOH WKH IDFW WKDW WKH
HQWLW\ UHJXODUO\ VHOOV D JRRG RU VHUYLFH VHSDUDWHO\ ZRXOG LQGLFDWH WKDW D FXVWRPHU FDQ EHQHILW IURP WKH
JRRG RU VHUYLFH RQ LWV RZQ RU ZLWK RWKHU UHDGLO\ DYDLODEOH UHVRXUFHV





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,Q DVVHVVLQJ ZKHWKHU DQ HQWLW\
V SURPLVHV WR WUDQVIHU JRRGV RU VHUYLFHV WR WKH FXVWRPHU DUH VHSDUDWHO\
LGHQWLILDEOH LQ DFFRUGDQFH ZLWK SDUDJUDSK E  WKH REMHFWLYH LV WR GHWHUPLQH ZKHWKHU WKH
QDWXUH RI WKH SURPLVH ZLWKLQ WKH FRQWH[W RI WKH FRQWUDFW LV WR WUDQVIHU HDFK RI WKRVH JRRGV RU VHUYLFHV
LQGLYLGXDOO\ RU LQVWHDG WR WUDQVIHU D FRPELQHG LWHP RU LWHPV WR ZKLFK WKH SURPLVHG JRRGV RU VHUYLFHV
DUH LQSXWV )DFWRUV WKDW LQGLFDWH WKDW WZR RU PRUH SURPLVHV WR WUDQVIHU JRRGV RU VHUYLFHV WR D FXVWRPHU
DUH QRW VHSDUDWHO\ LGHQWLILDEOH LQFOXGH EXW DUH QRW OLPLWHG WR WKH IROORZLQJ
     D 7KH HQWLW\ SURYLGHV D VLJQLILFDQW VHUYLFH RI LQWHJUDWLQJ JRRGV RU VHUYLFHV ZLWK RWKHU JRRGV RU
     VHUYLFHV SURPLVHG LQ WKH FRQWUDFW LQWR D EXQGOH RI JRRGV RU VHUYLFHV WKDW UHSUHVHQW WKH FRPELQHG
     RXWSXW RU RXWSXWV IRU ZKLFK WKH FXVWRPHU KDV FRQWUDFWHG ,Q RWKHU ZRUGV WKH HQWLW\ LV XVLQJ WKH
     JRRGV RU VHUYLFHV DV LQSXWV WR SURGXFH RU GHOLYHU WKH FRPELQHG RXWSXW RU RXWSXWV VSHFLILHG E\ WKH
     FXVWRPHU $ FRPELQHG RXWSXW RU RXWSXWV PLJKW LQFOXGH PRUH WKDQ RQH SKDVH HOHPHQW RU XQLW
     E 2QH RU PRUH RI WKH JRRGV RU VHUYLFHV VLJQLILFDQWO\ PRGLILHV RU FXVWRPL]HV RU DUH VLJQLILFDQWO\
     PRGLILHG RU FXVWRPL]HG E\ RQH RU PRUH RI WKH RWKHU JRRGV RU VHUYLFHV SURPLVHG LQ WKH FRQWUDFW
     F 7KH JRRGV RU VHUYLFHV DUH KLJKO\ LQWHUGHSHQGHQW RU KLJKO\ LQWHUUHODWHG ,Q RWKHU ZRUGV HDFK RI
     WKH JRRGV RU VHUYLFHV LV VLJQLILFDQWO\ DIIHFWHG E\ RQH RU PRUH RI WKH RWKHU JRRGV RU VHUYLFHV LQ WKH
     FRQWUDFW )RU H[DPSOH LQ VRPH FDVHV WZR RU PRUH JRRGV RU VHUYLFHV DUH VLJQLILFDQWO\ DIIHFWHG E\
     HDFK RWKHU EHFDXVH WKH HQWLW\ ZRXOG QRW EH DEOH WR IXOILOO LWV SURPLVH E\ WUDQVIHUULQJ HDFK RI WKH
     JRRGV RU VHUYLFHV LQGHSHQGHQWO\





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,I D SURPLVHG JRRG RU VHUYLFH LV QRW GLVWLQFW DQ HQWLW\ VKDOO FRPELQH WKDW JRRG RU VHUYLFH ZLWK RWKHU
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 13 of 18




SURPLVHG JRRGV RU VHUYLFHV XQWLO LW LGHQWLILHV D EXQGOH RI JRRGV RU VHUYLFHV WKDW LV GLVWLQFW ,Q VRPH
FDVHV WKDW ZRXOG UHVXOW LQ WKH HQWLW\ DFFRXQWLQJ IRU DOO WKH JRRGV RU VHUYLFHV SURPLVHG LQ D FRQWUDFW DV D
VLQJOH SHUIRUPDQFH REOLJDWLRQ 



! 6DWLVIDFWLRQ RI 3HUIRUPDQFH 2EOLJDWLRQV




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO UHFRJQL]H UHYHQXH ZKHQ RU DV WKH HQWLW\ VDWLVILHV D SHUIRUPDQFH REOLJDWLRQ E\
WUDQVIHUULQJ D SURPLVHG JRRG RU VHUYLFH WKDW LV DQ DVVHW WR D FXVWRPHU  $Q DVVHW LV WUDQVIHUUHG
ZKHQ RU DV WKH FXVWRPHU REWDLQV FRQWURO RI WKDW DVVHW





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

)RU HDFK SHUIRUPDQFH REOLJDWLRQ LGHQWLILHG LQ DFFRUGDQFH ZLWK SDUDJUDSKV  WKURXJK
  DQ HQWLW\ VKDOO GHWHUPLQH DW FRQWUDFW LQFHSWLRQ ZKHWKHU LW VDWLVILHV WKH SHUIRUPDQFH REOLJDWLRQ
RYHU WLPH LQ DFFRUGDQFH ZLWK SDUDJUDSKV  WKURXJK   RU VDWLVILHV WKH SHUIRUPDQFH
REOLJDWLRQ DW D SRLQW LQ WLPH LQ DFFRUGDQFH ZLWK SDUDJUDSK   ,I DQ HQWLW\ GRHV QRW VDWLVI\ D
SHUIRUPDQFH REOLJDWLRQ RYHU WLPH WKH SHUIRUPDQFH REOLJDWLRQ LV VDWLVILHG DW D SRLQW LQ WLPH





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

*RRGV DQG VHUYLFHV DUH DVVHWV HYHQ LI RQO\ PRPHQWDULO\ ZKHQ WKH\ DUH UHFHLYHG DQG XVHG DV LQ WKH
FDVH RI PDQ\ VHUYLFHV &RQWURO RI DQ DVVHW UHIHUV WR WKH DELOLW\ WR GLUHFW WKH XVH RI DQG REWDLQ
VXEVWDQWLDOO\ DOO RI WKH UHPDLQLQJ EHQHILWV IURP WKH DVVHW &RQWURO LQFOXGHV WKH DELOLW\ WR SUHYHQW RWKHU
HQWLWLHV IURP GLUHFWLQJ WKH XVH RI DQG REWDLQLQJ WKH EHQHILWV IURP DQ DVVHW 7KH EHQHILWV RI DQ DVVHW DUH
WKH SRWHQWLDO FDVK IORZV LQIORZV RU VDYLQJV LQ RXWIORZV WKDW FDQ EH REWDLQHG GLUHFWO\ RU LQGLUHFWO\ LQ
PDQ\ ZD\V VXFK DV E\
     D 8VLQJ WKH DVVHW WR SURGXFH JRRGV RU SURYLGH VHUYLFHV LQFOXGLQJ SXEOLF VHUYLFHV
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 14 of 18




     E 8VLQJ WKH DVVHW WR HQKDQFH WKH YDOXH RI RWKHU DVVHWV
     F 8VLQJ WKH DVVHW WR VHWWOH OLDELOLWLHV RU UHGXFH H[SHQVHV
     G 6HOOLQJ RU H[FKDQJLQJ WKH DVVHW
     H 3OHGJLQJ WKH DVVHW WR VHFXUH D ORDQ
     I +ROGLQJ WKH DVVHW





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

:KHQ HYDOXDWLQJ ZKHWKHU D FXVWRPHU REWDLQV FRQWURO RI DQ DVVHW DQ HQWLW\ VKDOO FRQVLGHU DQ\
DJUHHPHQW WR UHSXUFKDVH WKH DVVHW VHH SDUDJUDSKV  WKURXJK  



!! 3HUIRUPDQFH 2EOLJDWLRQV 6DWLVILHG 2YHU 7LPH




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ WUDQVIHUV FRQWURO RI D JRRG RU VHUYLFH RYHU WLPH DQG WKHUHIRUH VDWLVILHV D SHUIRUPDQFH
REOLJDWLRQ DQG UHFRJQL]HV UHYHQXH RYHU WLPH LI RQH RI WKH IROORZLQJ FULWHULD LV PHW
     D 7KH FXVWRPHU VLPXOWDQHRXVO\ UHFHLYHV DQG FRQVXPHV WKH EHQHILWV SURYLGHG E\ WKH HQWLW\
V
     SHUIRUPDQFH DV WKH HQWLW\ SHUIRUPV VHH SDUDJUDSKV  WKURXJK  
     E 7KH HQWLW\
V SHUIRUPDQFH FUHDWHV RU HQKDQFHV DQ DVVHW IRU H[DPSOH ZRUN LQ SURFHVV WKDW WKH
     FXVWRPHU FRQWUROV DV WKH DVVHW LV FUHDWHG RU HQKDQFHG VHH SDUDJUDSK  
     F 7KH HQWLW\
V SHUIRUPDQFH GRHV QRW FUHDWH DQ DVVHW ZLWK DQ DOWHUQDWLYH XVH WR WKH HQWLW\ VHH
     SDUDJUDSK   DQG WKH HQWLW\ KDV DQ HQIRUFHDEOH ULJKW WR SD\PHQW IRU SHUIRUPDQFH
     FRPSOHWHG WR GDWH VHH SDUDJUDSK  





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q DVVHW FUHDWHG E\ DQ HQWLW\
V SHUIRUPDQFH GRHV QRW KDYH DQ DOWHUQDWLYH XVH WR DQ HQWLW\ LI WKH HQWLW\ LV
HLWKHU UHVWULFWHG FRQWUDFWXDOO\ IURP UHDGLO\ GLUHFWLQJ WKH DVVHW IRU DQRWKHU XVH GXULQJ WKH FUHDWLRQ RU
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 15 of 18




HQKDQFHPHQW RI WKDW DVVHW RU OLPLWHG SUDFWLFDOO\ IURP UHDGLO\ GLUHFWLQJ WKH DVVHW LQ LWV FRPSOHWHG VWDWH IRU
DQRWKHU XVH 7KH DVVHVVPHQW RI ZKHWKHU DQ DVVHW KDV DQ DOWHUQDWLYH XVH WR WKH HQWLW\ LV PDGH DW
FRQWUDFW LQFHSWLRQ $IWHU FRQWUDFW LQFHSWLRQ DQ HQWLW\ VKDOO QRW XSGDWH WKH DVVHVVPHQW RI WKH DOWHUQDWLYH
XVH RI DQ DVVHW XQOHVV WKH SDUWLHV WR WKH FRQWUDFW DSSURYH D FRQWUDFW PRGLILFDWLRQ WKDW VXEVWDQWLYHO\
FKDQJHV WKH SHUIRUPDQFH REOLJDWLRQ 3DUDJUDSKV  WKURXJK  SURYLGH JXLGDQFH IRU
DVVHVVLQJ ZKHWKHU DQ DVVHW KDV DQ DOWHUQDWLYH XVH WR DQ HQWLW\





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO FRQVLGHU WKH WHUPV RI WKH FRQWUDFW DV ZHOO DV DQ\ ODZV WKDW DSSO\ WR WKH FRQWUDFW ZKHQ
HYDOXDWLQJ ZKHWKHU LW KDV DQ HQIRUFHDEOH ULJKW WR SD\PHQW IRU SHUIRUPDQFH FRPSOHWHG WR GDWH LQ
DFFRUGDQFH ZLWK SDUDJUDSK F  7KH ULJKW WR SD\PHQW IRU SHUIRUPDQFH FRPSOHWHG WR GDWH
GRHV QRW QHHG WR EH IRU D IL[HG DPRXQW +RZHYHU DW DOO WLPHV WKURXJKRXW WKH GXUDWLRQ RI WKH FRQWUDFW
WKH HQWLW\ PXVW EH HQWLWOHG WR DQ DPRXQW WKDW DW OHDVW FRPSHQVDWHV WKH HQWLW\ IRU SHUIRUPDQFH FRPSOHWHG
WR GDWH LI WKH FRQWUDFW LV WHUPLQDWHG E\ WKH FXVWRPHU RU DQRWKHU SDUW\ IRU UHDVRQV RWKHU WKDQ WKH HQWLW\
V
IDLOXUH WR SHUIRUP DV SURPLVHG 3DUDJUDSKV  WKURXJK  SURYLGH JXLGDQFH IRU
DVVHVVLQJ WKH H[LVWHQFH DQG HQIRUFHDELOLW\ RI D ULJKW WR SD\PHQW DQG ZKHWKHU DQ HQWLW\
V ULJKW WR
SD\PHQW ZRXOG HQWLWOH WKH HQWLW\ WR EH SDLG IRU LWV SHUIRUPDQFH FRPSOHWHG WR GDWH



!! 3HUIRUPDQFH 2EOLJDWLRQV 6DWLVILHG DW D 3RLQW LQ 7LPH




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,I D SHUIRUPDQFH REOLJDWLRQ LV QRW VDWLVILHG RYHU WLPH LQ DFFRUGDQFH ZLWK SDUDJUDSKV 
WKURXJK   DQ HQWLW\ VDWLVILHV WKH SHUIRUPDQFH REOLJDWLRQ DW D SRLQW LQ WLPH 7R GHWHUPLQH WKH SRLQW
LQ WLPH DW ZKLFK D FXVWRPHU REWDLQV FRQWURO RI D SURPLVHG DVVHW DQG WKH HQWLW\ VDWLVILHV D SHUIRUPDQFH
REOLJDWLRQ WKH HQWLW\ VKDOO FRQVLGHU WKH JXLGDQFH RQ FRQWURO LQ SDUDJUDSKV  WKURXJK 
 ,Q DGGLWLRQ DQ HQWLW\ VKDOO FRQVLGHU LQGLFDWRUV RI WKH WUDQVIHU RI FRQWURO ZKLFK LQFOXGH EXW DUH QRW
OLPLWHG WR WKH IROORZLQJ
      D 7KH HQWLW\ KDV D SUHVHQW ULJKW WR SD\PHQW IRU WKH DVVHW,I D FXVWRPHU SUHVHQWO\ LV REOLJHG WR SD\
      IRU DQ DVVHW WKHQ WKDW PD\ LQGLFDWH WKDW WKH FXVWRPHU KDV REWDLQHG WKH DELOLW\ WR GLUHFW WKH XVH RI
      DQG REWDLQ VXEVWDQWLDOO\ DOO RI WKH UHPDLQLQJ EHQHILWV IURP WKH DVVHW LQ H[FKDQJH
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 16 of 18




     E 7KH FXVWRPHU KDV OHJDO WLWOH WR WKH DVVHW/HJDO WLWOH PD\ LQGLFDWH ZKLFK SDUW\ WR D FRQWUDFW KDV
     WKH DELOLW\ WR GLUHFW WKH XVH RI DQG REWDLQ VXEVWDQWLDOO\ DOO RI WKH UHPDLQLQJ EHQHILWV IURP DQ DVVHW
     RU WR UHVWULFW WKH DFFHVV RI RWKHU HQWLWLHV WR WKRVH EHQHILWV 7KHUHIRUH WKH WUDQVIHU RI OHJDO WLWOH RI DQ
     DVVHW PD\ LQGLFDWH WKDW WKH FXVWRPHU KDV REWDLQHG FRQWURO RI WKH DVVHW ,I DQ HQWLW\ UHWDLQV OHJDO WLWOH
     VROHO\ DV SURWHFWLRQ DJDLQVW WKH FXVWRPHU
V IDLOXUH WR SD\ WKRVH ULJKWV RI WKH HQWLW\ ZRXOG QRW
     SUHFOXGH WKH FXVWRPHU IURP REWDLQLQJ FRQWURO RI DQ DVVHW
     F 7KH HQWLW\ KDV WUDQVIHUUHG SK\VLFDO SRVVHVVLRQ RI WKH DVVHW7KH FXVWRPHU
V SK\VLFDO SRVVHVVLRQ
     RI DQ DVVHW PD\ LQGLFDWH WKDW WKH FXVWRPHU KDV WKH DELOLW\ WR GLUHFW WKH XVH RI DQG REWDLQ
     VXEVWDQWLDOO\ DOO RI WKH UHPDLQLQJ EHQHILWV IURP WKH DVVHW RU WR UHVWULFW WKH DFFHVV RI RWKHU HQWLWLHV WR
     WKRVH EHQHILWV +RZHYHU SK\VLFDO SRVVHVVLRQ PD\ QRW FRLQFLGH ZLWK FRQWURO RI DQ DVVHW )RU
     H[DPSOH LQ VRPH UHSXUFKDVH DJUHHPHQWV DQG LQ VRPH FRQVLJQPHQW DUUDQJHPHQWV D FXVWRPHU RU
     FRQVLJQHH PD\ KDYH SK\VLFDO SRVVHVVLRQ RI DQ DVVHW WKDW WKH HQWLW\ FRQWUROV &RQYHUVHO\ LQ VRPH
     ELOODQGKROG DUUDQJHPHQWV WKH HQWLW\ PD\ KDYH SK\VLFDO SRVVHVVLRQ RI DQ DVVHW WKDW WKH FXVWRPHU
     FRQWUROV 3DUDJUDSKV  WKURXJK    WKURXJK   DQG
      WKURXJK  SURYLGH JXLGDQFH RQ DFFRXQWLQJ IRU UHSXUFKDVH DJUHHPHQWV
     FRQVLJQPHQW DUUDQJHPHQWV DQG ELOODQGKROG DUUDQJHPHQWV UHVSHFWLYHO\
     G 7KH FXVWRPHU KDV WKH VLJQLILFDQW ULVNV DQG UHZDUGV RI RZQHUVKLS RI WKH DVVHW7KH WUDQVIHU RI WKH
     VLJQLILFDQW ULVNV DQG UHZDUGV RI RZQHUVKLS RI DQ DVVHW WR WKH FXVWRPHU PD\ LQGLFDWH WKDW WKH
     FXVWRPHU KDV REWDLQHG WKH DELOLW\ WR GLUHFW WKH XVH RI DQG REWDLQ VXEVWDQWLDOO\ DOO RI WKH UHPDLQLQJ
     EHQHILWV IURP WKH DVVHW +RZHYHU ZKHQ HYDOXDWLQJ WKH ULVNV DQG UHZDUGV RI RZQHUVKLS RI D
     SURPLVHG DVVHW DQ HQWLW\ VKDOO H[FOXGH DQ\ ULVNV WKDW JLYH ULVH WR D VHSDUDWH SHUIRUPDQFH
     REOLJDWLRQ LQ DGGLWLRQ WR WKH SHUIRUPDQFH REOLJDWLRQ WR WUDQVIHU WKH DVVHW )RU H[DPSOH DQ HQWLW\
     PD\ KDYH WUDQVIHUUHG FRQWURO RI DQ DVVHW WR D FXVWRPHU EXW QRW \HW VDWLVILHG DQ DGGLWLRQDO
     SHUIRUPDQFH REOLJDWLRQ WR SURYLGH PDLQWHQDQFH VHUYLFHV UHODWHG WR WKH WUDQVIHUUHG DVVHW
     H 7KH FXVWRPHU KDV DFFHSWHG WKH DVVHW7KH FXVWRPHU
V DFFHSWDQFH RI DQ DVVHW PD\ LQGLFDWH WKDW
     LW KDV REWDLQHG WKH DELOLW\ WR GLUHFW WKH XVH RI DQG REWDLQ VXEVWDQWLDOO\ DOO RI WKH UHPDLQLQJ EHQHILWV
     IURP WKH DVVHW 7R HYDOXDWH WKH HIIHFW RI D FRQWUDFWXDO FXVWRPHU DFFHSWDQFH FODXVH RQ ZKHQ
     FRQWURO RI DQ DVVHW LV WUDQVIHUUHG DQ HQWLW\ VKDOO FRQVLGHU WKH JXLGDQFH LQ SDUDJUDSKV
      WKURXJK  



!! 0HDVXULQJ 3URJUHVV WRZDUG &RPSOHWH 6DWLVIDFWLRQ RI D
3HUIRUPDQFH 2EOLJDWLRQ




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

)RU HDFK SHUIRUPDQFH REOLJDWLRQ VDWLVILHG RYHU WLPH LQ DFFRUGDQFH ZLWK SDUDJUDSKV 
        Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 17 of 18




WKURXJK   DQ HQWLW\ VKDOO UHFRJQL]H UHYHQXH RYHU WLPH E\ PHDVXULQJ WKH SURJUHVV WRZDUG
FRPSOHWH VDWLVIDFWLRQ RI WKDW SHUIRUPDQFH REOLJDWLRQ 7KH REMHFWLYH ZKHQ PHDVXULQJ SURJUHVV LV WR
GHSLFW DQ HQWLW\
V SHUIRUPDQFH LQ WUDQVIHUULQJ FRQWURO RI JRRGV RU VHUYLFHV SURPLVHG WR D FXVWRPHU WKDW
LV WKH VDWLVIDFWLRQ RI DQ HQWLW\
V SHUIRUPDQFH REOLJDWLRQ





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO DSSO\ D VLQJOH PHWKRG RI PHDVXULQJ SURJUHVV IRU HDFK SHUIRUPDQFH REOLJDWLRQ VDWLVILHG
RYHU WLPH DQG WKH HQWLW\ VKDOO DSSO\ WKDW PHWKRG FRQVLVWHQWO\ WR VLPLODU SHUIRUPDQFH REOLJDWLRQV DQG LQ
VLPLODU FLUFXPVWDQFHV $W WKH HQG RI HDFK UHSRUWLQJ SHULRG DQ HQWLW\ VKDOO UHPHDVXUH LWV SURJUHVV WRZDUG
FRPSOHWH VDWLVIDFWLRQ RI D SHUIRUPDQFH REOLJDWLRQ VDWLVILHG RYHU WLPH



!!! 0HWKRGV IRU 0HDVXULQJ 3URJUHVV




3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$SSURSULDWH PHWKRGV RI PHDVXULQJ SURJUHVV LQFOXGH RXWSXW PHWKRGV DQG LQSXW PHWKRGV 3DUDJUDSKV
 WKURXJK  SURYLGH JXLGDQFH IRU XVLQJ RXWSXW PHWKRGV DQG LQSXW PHWKRGV WR
PHDVXUH DQ HQWLW\
V SURJUHVV WRZDUG FRPSOHWH VDWLVIDFWLRQ RI D SHUIRUPDQFH REOLJDWLRQ ,Q GHWHUPLQLQJ
WKH DSSURSULDWH PHWKRG IRU PHDVXULQJ SURJUHVV DQ HQWLW\ VKDOO FRQVLGHU WKH QDWXUH RI WKH JRRG RU
VHUYLFH WKDW WKH HQWLW\ SURPLVHG WR WUDQVIHU WR WKH FXVWRPHU





3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

:KHQ DSSO\LQJ D PHWKRG IRU PHDVXULQJ SURJUHVV DQ HQWLW\ VKDOO H[FOXGH IURP WKH PHDVXUH RI SURJUHVV
DQ\ JRRGV RU VHUYLFHV IRU ZKLFK WKH HQWLW\ GRHV QRW WUDQVIHU FRQWURO WR D FXVWRPHU &RQYHUVHO\ DQ HQWLW\
VKDOO LQFOXGH LQ WKH PHDVXUH RI SURJUHVV DQ\ JRRGV RU VHUYLFHV IRU ZKLFK WKH HQWLW\ GRHV WUDQVIHU FRQWURO
WR D FXVWRPHU ZKHQ VDWLVI\LQJ WKDW SHUIRUPDQFH REOLJDWLRQ
         Case 1:17-cv-08457-JMF Document 181-2 Filed 10/29/18 Page 18 of 18




 


3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$V FLUFXPVWDQFHV FKDQJH RYHU WLPH DQ HQWLW\ VKDOO XSGDWH LWV PHDVXUH RI SURJUHVV WR UHIOHFW DQ\
FKDQJHV LQ WKH RXWFRPH RI WKH SHUIRUPDQFH REOLJDWLRQ 6XFK FKDQJHV WR DQ HQWLW\
V PHDVXUH RI
SURJUHVV VKDOO EH DFFRXQWHG IRU DV D FKDQJH LQ DFFRXQWLQJ HVWLPDWH LQ DFFRUGDQFH ZLWK 6XEWRSLF
 RQ DFFRXQWLQJ FKDQJHV DQG HUURU FRUUHFWLRQV



 !!! 5HDVRQDEOH 0HDVXUHV RI 3URJUHVV

 


3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

$Q HQWLW\ VKDOO UHFRJQL]H UHYHQXH IRU D SHUIRUPDQFH REOLJDWLRQ VDWLVILHG RYHU WLPH RQO\ LI WKH HQWLW\ FDQ
UHDVRQDEO\ PHDVXUH LWV SURJUHVV WRZDUG FRPSOHWH VDWLVIDFWLRQ RI WKH SHUIRUPDQFH REOLJDWLRQ $Q HQWLW\
ZRXOG QRW EH DEOH WR UHDVRQDEO\ PHDVXUH LWV SURJUHVV WRZDUG FRPSOHWH VDWLVIDFWLRQ RI D SHUIRUPDQFH
REOLJDWLRQ LI LW ODFNV UHOLDEOH LQIRUPDWLRQ WKDW ZRXOG EH UHTXLUHG WR DSSO\ DQ DSSURSULDWH PHWKRG RI
PHDVXULQJ SURJUHVV


 


3HQGLQJ &RQWHQW

7UDQVLWLRQ 'DWH 3 'HFHPEHU   1 'HFHPEHU   _ 7UDQVLWLRQ *XLGDQFH 

,Q VRPH FLUFXPVWDQFHV IRU H[DPSOH LQ WKH HDUO\ VWDJHV RI D FRQWUDFW DQ HQWLW\ PD\ QRW EH DEOH WR
UHDVRQDEO\ PHDVXUH WKH RXWFRPH RI D SHUIRUPDQFH REOLJDWLRQ EXW WKH HQWLW\ H[SHFWV WR UHFRYHU WKH
FRVWV LQFXUUHG LQ VDWLVI\LQJ WKH SHUIRUPDQFH REOLJDWLRQ ,Q WKRVH FLUFXPVWDQFHV WKH HQWLW\ VKDOO
UHFRJQL]H UHYHQXH RQO\ WR WKH H[WHQW RI WKH FRVWV LQFXUUHG XQWLO VXFK WLPH WKDW LW FDQ UHDVRQDEO\
PHDVXUH WKH RXWFRPH RI WKH SHUIRUPDQFH REOLJDWLRQ



  7KRPVRQ 5HXWHUV7D[ 	 $FFRXQWLQJ $OO 5LJKWV 5HVHUYHG
